DETAILED ACTION
This action is in response to the RCE filed on 1/12/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

		Allowable Subject Matter		
 Claims 1-12 and 21-24 are allowed.
 The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 10: In view of the limitations the prior art of record does not explicitly describe or suggest the various claimed limitations mentioned in the claims. The claim limitations are not taught or suggested by the prior art taken either singly or in combination, as claimed by the appellant and found being persuasive by The Patent Trial and Appeal Board decision (Appeal 2020-005217) of 07/14/2021.

1. A drive circuit comprising: 
a rectification circuit configured to rectify a first alternating current (AC) voltage signal to generate a rectified voltage signal; 
a buck converter configured to downconvert the rectified voltage signal to a direct current (DC) voltage signal, wherein the DC voltage signal is supplied to a DC bus; 
a first inverter configured to convert the DC voltage signal to a second AC voltage signal and supply the second AC voltage signal to a compressor motor; and 
a second inverter configured to convert the DC voltage signal to a third AC voltage signal and supply the third AC voltage signal to a condenser fan motor, 
wherein peak voltages of the second AC voltage signal and the third AC voltage signal are less than peak voltages of the first AC voltage signal.

8. A drive circuit comprising: 
a rectification circuit configured to rectify a first alternating current (AC) voltage signal to generate a rectified voltage signal; 
a buck converter configured to downconvert the rectified voltage signal to a first direct current (DC) voltage signal, wherein the first DC voltage signal is supplied to a DC bus;
 a first inverter configured to convert the first DC voltage signal to a second AC voltage signal and supply the second AC voltage signal to a compressor motor; and
 a condenser fan motor assembly configured to receive the first DC voltage signal and one of 
convert the first DC voltage signal to a third AC voltage signal and supply the third AC voltage signal to a condenser fan motor,

 convert the first DC voltage signal to a second DC voltage signal and supply a pulsed version of the second DC voltage signal to the condenser fan motor.

10. A drive circuit comprising: 
a rectification circuit configured to rectify a first alternating current (AC) voltage signal to generate a rectified voltage signal; 
a buck converter configured to downconvert the rectified voltage signal to a first direct current (DC) voltage signal, wherein the first DC voltage signal is supplied to a DC bus; 
a first inverter configured to convert the first DC voltage signal to a second AC voltage signal and supply the second AC voltage signal to a compressor motor;
 a condenser fan motor assembly configured to receive the first DC voltage signal and one of 
convert the first DC voltage signal to a third AC voltage signal and supply the third AC voltage signal to a condenser fan motor,
 pulse the first DC voltage signal and supply the pulsed first DC voltage signal to the condenser fan motor, and
 convert the first DC voltage signal to a second DC voltage signal and supply a pulsed version of the second DC voltage signal to the condenser fan motor; and 
a control module, wherein 
the buck converter comprises a switch and a driver,
 the driver is configured to receive a first control signal from the control module and control a state of the switch based on the first control signal, 
the condenser fan motor assembly comprises a controller, 

 the control module is separate from the driver and the condenser fan motor assembly.

The closest prior art Rizzo (US "20080115512") teaches:
Fig. 8 shows a case where the control module independently drives the motors.
Fig. 1 of Rizzo shows the motor commutation modules 62, 64, 66 of the motor control modules 60 receiving the 15 VDC.
The condenser fan motor controller 64, the inverter 70 and a condenser fan motor.

This close prior art fails to teach the combination of the independent claims and these limitation are neither inherent nor obvious. As a result, these are allowable.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on 8-5 (Mon- Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846          
2/21/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846